Exhibit 10.34

WCI COMMUNITIES, INC.

RESTRICTED STOCK UNIT AGREEMENT

2004 Stock Incentive Plan of WCI Communities, Inc.

This Restricted Stock Unit Agreement is entered into as of the                 
day of                     , 20     the (“Grant Date”) by and between WCI
Communities, Inc., a Delaware corporation (the “Company”) and “First_Name”
“Last_Name” (the “Participant”).

RECITALS

In consideration of the services performed and to be performed by Participant,
the Company has determined that it is in the best interests of the Company to
grant Participant an award payable in common stock of the Company pursuant to
the 2004 Stock Incentive Plan of WCI Communities, Inc. (the “Plan”), which has
been approved by the Company’s shareholders, and which award shall carry certain
restrictions for vesting and delivery to Participant. Capitalized terms used
herein shall have the meaning ascribed to them in the Plan, a copy of which is
available to Participant from the Company’s Human Resources Department, and the
terms of the Plan are incorporated into this Agreement by reference.

TERMS AND CONDITIONS OF RESTRICTED STOCK UNITS

1. Grant of Restricted Stock Unit. The Company hereby grants to Participant
units covering “Shares_Written_Out” (“Shares”) shares of the Company’s common
stock (the “Restricted Stock Units”) on the terms and conditions set forth
herein. Shares corresponding to the number of Restricted Stock Units (“RSU
Shares”) granted herein are to be delivered to Participant upon determination
that the Participant has fully complied with the condition precedent to receipt
of the RSU Shares as specified below in Section 3.

2. Delivery of Stock Certificate. A certificate in the amount of the RSU Shares
shall be registered in the name of the Participant and delivered to Participant
after the lapse of the restrictions applicable to such Restricted Stock Units as
set forth in Section 3.

3. Vesting of Restricted Stock Units/Condition Precedent. The Restricted Stock
Units shall vest upon the third anniversary of the Grant Date (the “Vesting
Date”), and as soon as practicable thereafter, but no later than March 15 of the
year following the year in which the Vesting Date occurs, subject to the
Participant remaining in the continuous employ of the Company from the grant
date through the Vesting Date, except as provided in Sections 5 and 8, below the
RSU Shares shall be delivered to Participant.

4. Nontransferability. Participant may not sell, assign, transfer, pledge or
otherwise encumber the Restricted Stock Units. Upon any attempted transfer,
assignment, pledge, hypothecation or other disposition of the Restricted Stock
Units, or any right or privilege conferred hereby, contrary to the provisions
hereof, or upon the levy of any attachment or similar process upon the
Restricted Stock Units, or any right or privilege conferred hereby, the
Restricted Stock Units and such rights or privileges, shall immediately become
null and void.

5. Termination of Restricted Stock Units. Except as otherwise provided in this
Agreement, the Restricted Stock Units shall be cancelled upon Participant’s
termination of employment for any reason prior to the Vesting Date. In the event
that Participant dies while employed by the Company or in the event that
Participant’s employment is terminated by the Company for reason of disability
(the “Death/Disability Termination”), a pro

 

Page 1 – Restricted Stock Unit Agreement



--------------------------------------------------------------------------------

rata percentage of the RSU Shares that corresponds to the number of full months
elapsed from the Grant Date to the date of Participant’s Death/Disability
Termination will be delivered to the Participant or Participant’s personal
representative no later than March 15 of the year following the year in which
the Death/Disability Termination occurs. Any portion of the RSU Shares remaining
shall be returned to the Plan. For the purposes of this Agreement, a
Participant’s employment shall be considered to have terminated by reason of
disability upon determination that he/she is disabled under the Company’s long
term disability policy. By way of example only, Participant is granted 100
Restricted Stock Units which vest in 36 months. Participant dies during month 28
after the Grant Date. Participant’s estate shall be entitled to receive 27/36ths
of the 100 Restricted Stock Units, and therefore will receive 75 RSU Shares as
soon as practicable after Participant’s Death/Disability termination, but in no
event after March 15 of the year after the year in which the Death/Disability
Termination event occurs.

6. Transfers and Leaves of Absence. The transfer of a Participant’s employment,
without an intervening period of separation, among the Company and any
subsidiary, shall not be deemed a termination of employment. A Participant who
is granted a leave of absence, in writing, shall be deemed to have remained in
the employ of the Company during such leave of absence.

7. Adjustments. In the event of any change in the outstanding common stock of
the Committee by reason of a stock split, spin-off, stock dividend, stock
combination or reclassification, reorganization, recapitalization, merger,
consolidation or similar event, the Committee shall adjust proportionately the
number of Restricted Stock Units and make such other revisions to the Restricted
Stock Award as the Committee deems to be equitably required.

8. Change in Control. In the event of a Change in Control, as defined in the
Plan, the Company may, in its absolute discretion and without liability to any
person, take such actions as it deems necessary or desirable including, without
limitation, (a) acceleration of the vesting of the Restricted Stock Units; (b)
the payment of a cash amount in exchange for the cancellation of the Restricted
Stock Units; and (c) the requiring of the issuance of substitute benefits that
will substantially preserve the value, rights and benefits of any affected
Restricted Stock Units; provided, however, that any Restricted Stock Units that
remain unvested and undelivered after such Change in Control, shall be
exchangeable only for the kind and amount of securities and other property, or
the cash equivalent thereof (as determined by the Company in good faith)
receivable as a result of such event by the holder of a Share of Company stock.

Notwithstanding the foregoing, after a Change in Control, upon the involuntary
termination of Participant’s employment for any reason other than death,
disability or termination for “Cause” as defined below, or termination for “Good
Reason”, as defined in the Plan at Section 9(b)(ii), in either case during the
one (1) year period commencing upon the occurrence of the Change in Control, the
Restricted Stock Units, to the extent not previously vested pursuant to the
terms of this Agreement, shall immediately vest in full and a certificate
evidencing the RSU Shares shall be delivered to the Participant as soon as
practicable thereafter.

Participant’s employment shall be deemed terminated for “Cause” if his/her
employment is terminated for any of the following:

(i) Participant’s willful and continued failure to perform his/her duties with
respect to the Company or its subsidiaries which continues beyond 10 days after
a written demand for substantial performance is delivered to Participant by the
Company;

(ii) Misconduct by Participant involving dishonesty or breach of trust in
connection with Participant’s employment;

(iii) Misconduct by Participant which would be a reasonable basis for an
indictment of Participant for a felony or a misdemeanor involving moral
turpitude; or

(iv) Misconduct by Participant that results in a demonstrable injury to the
Company.

 

Page 2 – Restricted Stock Unit Agreement



--------------------------------------------------------------------------------

9. Amendment and Termination. This Agreement may be modified by the Company in
any manner which is consistent with the Plan, provided that no such amendment
shall modify this Agreement in any manner adverse to Participant without
Participant’s written consent.

10. Withholding Taxes. The Company’s obligation to deliver the RSU Shares upon
vesting of the Restricted Stock Units is conditioned upon Participant’s payment
to the Company of such amount as may be requested by the Company for purposes of
depositing any federal, state or local income or other taxes required by law to
be withheld with respect to the delivery of the Shares. The Participant may
direct the Company to withhold Shares to cover such required withholding
amounts.

11. Limitations and Conditions.

(a) Nothing contained herein shall affect the right of the Company to terminate
any Participant’s employment at any time for any reason.

(b) Participant shall not be, and shall not have any of the rights or privileges
of, a shareholder of the Company in respect of any shares as to which the
Restricted Stock Units are granted hereunder unless and until certificates
representing the RSU Shares have been issued by the Company to Participant.

(c) Neither Restricted Stock Units nor the RSU Shares shall be deemed
compensation for purposes of computing benefits or contributions under any
retirement plan of the Company or its subsidiaries and shall not affect any
benefits, or contributions to benefits, under any other benefit plan of any kind
now or subsequently in effect under which the availability or amount of benefits
or contributions is related to level of compensation.

(d) Any notice to be given under the terms of this Agreement to the Company
shall be addressed to the Company in care of its General Counsel/Corporate
Secretary, and any notice to be given to Participant shall be addressed to him
at Participant’s address on the books of the Company. By a notice given pursuant
to this Section, either party may designate a different address for notices to
be given. Any notice shall have been deemed duly given when enclosed in a
properly sealed envelope addressed as aforesaid, deposited (with postage
prepaid) in a post office or branch post office regularly maintained by the
United States Postal Service, or sent by overnight delivery or facsimile.

(e) Titles are provided herein for convenience only and are not to serve as a
basis for interpretation or construction of this Restricted Stock unit
Agreement.

(f) The masculine pronoun shall include the feminine and neuter, and the
singular the plural, where the context so indicates.

(g) The laws of the State of Florida shall govern the interpretation, validity
and performance of the terms of this Restricted Stock Unit Agreement.

IN WITNESS WHEREOF, the Company has executed this Agreement and Participant has
accepted this Agreement, including all of the terms and conditions hereof, which
constitute a contract between the Company and Participant, as of the day and
year first above written.

 

WCI COMMUNITIES, INC. By:   /s/ Illegible Title:   Sr. Vice President/HR

Accepted by Participant this

                 day of                     , 2005

_________________________________

“First_Name” “Last_Name”

 

Page 3 – Restricted Stock Unit Agreement